DISMISS and Opinion Filed August 18, 2022




                                         In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00048-CV

   IN THE GUARDIANSHIP OF L.M., AN INCAPACITATED PERSON

                    On Appeal from the Probate Court No. 1
                             Dallas County, Texas
                     Trial Court Cause No. PR-20-02447-1

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Myers
      Appellant Karla Murillo appeals from the trial court’s December 22, 2021

order appointing appellee VetGuard USA as permanent guardian of the person over

L.M. On March 4, 2022, the probate court vacated the December 22 order and

replaced VetGuard USA with Christian F. Clausen as guardian. In light of the March

4 order, we questioned whether the appeal was moot and directed the parties to file

letter briefs. The parties complied.

      A case becomes moot if a controversy ceases to exist between the parties at

any stage of the legal proceedings. See In re Kellogg Brown & Root, Inc., 166

S.W.3d 732, 737 (Tex. 2005).           Appellate courts lack jurisdiction over moot
controversies. See Olley v. HCM, LLC, 449 S.W.3d 572, 575 (Tex. App.—Houston

[14th Dist.] 2014, pet. denied).

      In her letter brief, Murillo asserts the probate court lacked jurisdiction to

render the March 4 order because its plenary power expired thirty days after the

December 22 order was signed. See TEX. R. CIV. P. 329b(d). In a probate matter,

however, the trial court retains authority to remove a guardian and appoint a

successor guardian. See TEX. EST. CODE §§ 1203.051 (removal without notice),

1203.052 (removal with notice), § 1203.102 (appointment of successor guardian).

Murillo also asserts the trial court erred in rendering the March 4 order. Because

Murillo did not appeal this order and the time to do so has passed, we do not address

this merits-based argument.

      Because the probate court had the authority to vacate the appealed order

appointing VetGuard USA as guardian and did so, this appeal is now moot. We

dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                           /Lana Myers//
                                           LANA MYERS
220048f.p05                                JUSTICE




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE GUARDIANSHIP OF L.M.,                 On Appeal from the Probate Court
AN INCAPACITATED PERSON                      No. 1, Dallas County, Texas
                                             Trial Court Cause No. PR-20-02447-
No. 05-22-00048-CV                           1.
                                             Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee VetGuard USA recover its costs of this appeal
from appellant Karla Murillo.


Judgment entered this 18th day of August, 2022.




                                       –3–